Citation Nr: 0115631	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-18 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of unauthorized medical expenses incurred in 
connection with the appellant's hospitalization at a private 
medical facility on April 27-28, 1999.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from April 1944 to June 
1946.  

This appeal was initiated from an unfavorable determination 
by the Health Administration Section (HAS) of the Department 
of Veterans Affairs (VA) Western New York Healthcare System.  
The claims file is currently under the jurisdiction of the VA 
Regional Office (RO) in Buffalo, New York.  

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  In fact, as concerns the present appeal, the 
essential facts are not in dispute and are set forth below.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  

As procedurally developed by the originating agency, this 
appeal is limited to the factual situation in which the 
private medical expenses at issue were not authorized by VA 
in advance.  See 38 C.F.R. § 17.54 (2000).  The evidentiary 
record currently before the Board indicates that the earliest 
request by the appellant for VA to assume financial 
responsibility for the private medical expenses in question 
was received in June 1999, long after the 72-hour time limit 
for requesting VA authorization had expired.  The current 
record reflects no documentary evidence that VA authorized 
the appellant's admission to the private hospital on 
April 27, 1999.  

However, a careful review of this evidence has indicated that 
the appellant maintains that she notified VA of her admission 
to the private hospital within the 72-hour time limit, 
although documentation of this alleged phone call is not 
currently of record.  It also appears that she maintains that 
she actually received authorization from VA at this time to 
receive private medical treatment at VA expense (see, e.g., 
the appellant's undated letter to her congressman which was 
received by VA in August 1999 and accepted as her notice of 
disagreement).  This issue of prior authorization has not 
been developed and the evidence herein, as noted, shows no 
prior authorization, so consideration of this claim may 
proceed, as noted below.

Nevertheless, this matter is not so inextricably intertwined 
with the issue currently certified to the Board as to require 
a deferral of the Board's review of the current appeal, but 
the factual question of the appellant's alleged earlier 
request for VA authorization, and of its outcome, is hereby 
referred to the originating agency for further evidentiary 
development or other appropriate action.  


FINDINGS OF FACT

1.  As of April 27, 1999, the appellant had established 
entitlement to service connection for bilateral varicose 
veins, rated 10 percent disabling from March 1948.  There 
were no other adjudicated service-connected disabilities at 
that time.  

2.  On April 27, 1999, the appellant was admitted through the 
emergency room of a private hospital for the treatment of 
nonservice-connected problems, principally shortness of 
breath due to congestive heart failure.  

3.  The nonservice-connected congestive heart failure had 
never been held to be aggravating the service-connected 
varicose veins.  The appellant was not participating in a 
vocational rehabilitation program under Chapter 31 of 
Title 38, United States Code, at that time.  

4.  The current evidentiary record does not indicate that 
authorization was obtained from VA to receive this private 
hospital treatment at VA expense.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses incurred in connection with 
hospital care at a private facility on April 27-28, 1999 is 
not established.  38 U.S.C.A. §§ 1703, 1728 (West 1991 & 
Supp. 2000); 38 C.F.R. § 17.120 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the unauthorized hospital care at issue, the 
appellant was service-connected for bilateral varicose veins, 
rated 10 percent disabling from March 1948.  There were no 
other service-connected disabilities, nor was the appellant 
participating in a vocational rehabilitation program under 
Chapter 31 of Title 38, United States Code, at that time.  
Her long-standing nonservice-connected congestive heart 
failure was not associated with and had never been held to be 
aggravating her service-connected varicose veins.  

On April 27, 1999, the appellant was brought by ambulance to 
the emergency room of a private hospital complaining of 
shortness of breath for the previous several hours.  She was 
admitted to treat her congestive heart failure and to adjust 
her medications.  She was then discharged on the following 
day.  Her service-connected varicose veins did not require 
medical treatment at this time.  She now asks VA to assume 
financial responsibility for the medical expenses she 
incurred in connection with this period of hospital care, 
claiming that she asked the ambulance driver to take her to 
the nearest VA facility, but this was impossible due to the 
seriousness of her medical condition.  

In this regard, the Board observes that the legislation 
providing medical treatment benefits for veterans 
contemplates that VA facilities, which are expressly 
maintained at great expense for that purpose, shall be used 
to the fullest extent possible.  See 38 U.S.C.A. § 1703.  
There is, however, some legal authority which permits VA to 
assume financial responsibility for medical expenses incurred 
by veterans at non-VA facilities under certain, specified 
circumstances.  Specifically, VA payment for medical expenses 
incurred at public or private facilities may be made if prior 
authorization for the medical treatment in question is 
obtained from VA and if such treatment meets specified 
criteria.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52 (formerly 
§ 17.50b), 17.53 (formerly § 17.50c), 17.54 (formerly 
§ 17.50d) (1996).  

In the present case, based on the evidence currently of 
record, it does not appear that the necessary prior 
authorization was obtained from VA.  Under such 
circumstances, the following Federal regulation (formerly 
38 C.F.R. § 17.80) is controlling:  

Sec. 17.120  Payment or reimbursement of 
the expenses of hospital care and other 
medical services not previously 
authorized.

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances:

(a)  For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
    (1) For an adjudicated service-
connected disability;
    (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability;
    (3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United State, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
    (4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in Sec. 
17.48(j); and

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

It is important to note that all three of the preceding 
criteria must be satisfied.  In the present case, the 
evidence does not establish, nor is it even contended, that 
the appellant satisfies any of the requirements enumerated 
above under paragraph (a).  Her only service-connected 
disability, varicose veins, did not require treatment during 
the unauthorized period of hospital care at issue; nor was 
the nonservice-connected disability which was treated at that 
time, congestive heart failure, associated with and held to 
be aggravating an adjudicated service-connected disability; 
nor was the appellant rated at that time totally and 
permanently disabled due to service-connected disabilities; 
nor was she participating in a vocational rehabilitation 
program under Chapter 31 of Title 38, United States Code.  

Under these circumstances, the appellant's claim is legally 
insufficient.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Accordingly, the appeal is denied.  

The Board is not unsympathetic to the appellant in this case.  
The ambulance driver's decision to bring her to the nearest 
medical facility for treatment was almost certainly the wise 
and correct thing to do under the circumstances.  However, 
the existence of a medical emergency, alone, is not a 
sufficient legal basis for allowing this appeal.  


ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

